Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151591-2 & (104)(105)(106)(109)(110)                                                                 Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151591
                                                                    COA: 317812
                                                                    Wayne CC: 12-005075-FC
  MARK CARTER,
             Defendant-Appellant.
  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 151592
                                                                    COA: 317828
                                                                    Wayne CC: 12-000953-FC
  MARK CARTER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motions to add issues, to exceed page limits, and to
  supplement application for leave to appeal are GRANTED. The motions to hold in
  abeyance and to amend motion to hold in abeyance are DENIED. The application for
  leave to appeal the March 17, 2015 judgment of the Court of Appeals is considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND these
  cases to the Wayne Circuit Court to determine whether the court would have imposed a
  materially different sentence under the sentencing procedure described in People v
  Lockridge, 498 Mich 358 (2015). On remand, the trial court shall follow the procedure
  described in Part VI of our opinion. If the trial court determines that it would have
  imposed the same sentence absent the unconstitutional constraint on its discretion, it may
  reaffirm the original sentence. If, however, the trial court determines that it would not
  have imposed the same sentence absent the unconstitutional constraint on its discretion, it
  shall resentence the defendant. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.

        We do not retain jurisdiction.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2016
         s0229
                                                                               Clerk